Citation Nr: 1714008	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  12-33 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for monoclonal gammopathy of unknown significance, claimed as multiple myeloma.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1972, and from December 1990 to April 1991.  The record indicates that the Veteran had previous inactive service, but these dates and any dates for inactive or active duty for training have not been verified.

This matter comes to the Board of Veterans' Appeals (Board) from a rating decision dated in November 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified before the undersigned Veterans Law Judge sitting at Nashville, Tennessee in August 2013.  Transcripts of the testimony from this hearing have been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was remanded in February 2015 to obtain available VA treatment records.  The Board has reviewed the records and finds that it must again remand the claim for further development.  The Board regrets the delay this will cause.

Where VA undertakes to provide an examination, even if not required to do so, the examination must be adequate.  Davies v. Nicholson, 21 Vet. App. 46, 52 (2007).  In this case, a January 2016 examination and February 2016 addendum present conflicting medical observations without providing a conclusion and rationale such that the Board can clearly adjudicate the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, the examiner did not appear to consider the totality of the record in reaching her opinion.

An examination was provided in January 2016 intended to clarify the Veteran's diagnosis concerning his claimed monoclonal gammopathy of unknown significance (MGUS) and multiple myeloma.  The examiner diagnosed active multiple myeloma and noted the date of diagnosis was in November 2011.  At the bottom of the examination report, the examiner referenced two notes which appear to contradict each other, both dated prior to the examination.  The earlier note is dated in 2011 and is placed second on the page, showing a diagnosis of "Multiple Myeloma, Stage I - if consider bone lesion:|" (italics added) (see January 2016 %VAX DBQ for Hematologic and Lymphatic Conds, p. 2 (rec'd 1/14/2016)).  The text following the diagnosis states that "[s]everal small lytic lesions are demonstrated in the medial distal right femoral metaphysis (questionable findings on review with radiology" (see Id., p. 4).  Another note dated in 2015 shows a diagnosis of MGUS (see Id., p. 3).  The text following states the Veteran's "skeletal survey has remained negative and he has no other signs or symptoms of end-organ involvement most consistent with [MGUS]" (see Id., p. 3-4). 

In a February 2016 addendum, the examiner initially stated that the Veteran had MGUS at present and did not have multiple myeloma.  But then, the examiner indicated he did have a chance of developing multiple myeloma given the gammopathy.  As noted below, the examiner used the word "change" but it appears he intended to write "chance" and merely made a typographical error.  The entire opinion is quoted below:

[The Veteran] was initially seen by myself and felt to possibly have multiple myeloma - there was some question regarding the bone xray findings that were later felt to be negative for lytic lesion in retrospect.

Given this [the Veteran] DOES NOT have multiple myeloma.  He has ... [MGUS] at presnet (sic) - he DOES HAVE a change of developing multiple (sic) myeloma given this gammopathy.  

As to etiology, the examiner first stated

MGUS is a (sic) asymptomatic premalignant clonal expansion of plasma cells that can be assoicated (sic) with chromosome changes.  MGUS occurs in over 3 percent of the general population over the age of 50.  The specific etiology is not known.

The examiner then observed 

It is mentioned in [the Veteran's] service record that he had exposure (sic) to "environmental hazards in the Persian Gulf."  Specific exposure could not be found.  Muliple (sic) myeloma has been associated with herbicdal (sic) orange exposure, but there is no known assoication (sic) of environmental exposure and the development of MGUS.  

[The Veteran] has not had any medical symptoms related to MGUS since it was first discovered in 2011.

As such, I do not feel that this process is associated with his military service.

In sum, the examiner clarified in February 2016 that the Veteran's diagnosis is MGUS with a chance of developing multiple myeloma.  However, the rationale provided for not finding the condition due to military service including neither the entire diagnosis nor demonstrated an adequate understanding of the Veteran's active service.  Accordingly, this examination is not adequate to allow the Board to independently analyze the Veteran's claim.   See Stefl, supra.

Accordingly, the case is REMANDED for the following action:

Provide the claims tile to a VA examiner with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's MGUS.  The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report.  After reviewing the claims file, the examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's MGUS is related to any period of his active duty service, to include exposure to environmental hazards in the Southwest Asia area of operations?  A detailed rationale for the opinion must be provided.  Review of the entire claims file is required, and the examiner must consider the Veteran's exposure to such hazardous materials that have since been determined to be indigenous to the Southwest Asia theatre of operations including but not limited to, burn pits, burning oil wells, exploded ammunition dumps, jet fuel, depleted uranium, and other chemicals or hazardous substances consistent with his military job.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

2.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




